Citation Nr: 9909554	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1964 to 
February 1968.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arose from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the above-captioned benefits 
sought on appeal.  The veteran disagreed with this rating 
decision and perfected an appeal in a timely manner.

The Board previously remanded this case in July 1998 so that 
the RO could schedule a travel board hearing on the veteran's 
behalf.  An October 1998 communication from the veteran 
reflects that he no longer desires a travel board hearing.  
Accordingly, the veteran's request for a hearing is deemed 
withdrawn, see 38 C.F.R. § 20.702(e) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's PTSD currently is manifested by 
demonstrated inability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 100 percent evaluation for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The veteran's claim for a TDIU based on the impact of his 
service-connected PTSD is rendered moot by the assignment of 
a total (100 percent) schedular rating for PTSD.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

A brief review of the record indicates that the veteran, a 
high school graduate with additional training in air-
conditioning and refrigeration technology, was initially 
granted service connection for PTSD by an August 1991 rating 
decision.  The RO at that time assigned a 30 percent 
disability evaluation, effective December 10, 1990, based on 
service records showing engagement with enemy forces, and 
based on two VA medical center (VAMC) hospitalization 
summaries, one of which was a hospitalization, from May to 
June 1991, for chronic PTSD.

In January 1993, the Social Security Administration (SSA) 
issued a decision awarding the veteran disability benefits.  
The text of the decision noted that while the veteran had a 
high school education, that he was then forty-seven years of 
age and that he had previously worked as a mechanic, as a 
laborer, and at other jobs, he had severe mental impairments 
that left him unable to meet the demands of basic work 
activity at any exertional level.  The Administrative Law 
Judge (ALJ) found that the veteran's disability had begun in 
December 1990 and that the disability was due to a long 
history of psychological impairment, including PTSD related 
to military service.

In June 1993, based on his frequent hospitalization and a May 
1993 VA examination report, the RO issued a rating decision 
increasing the veteran's disability rating to 70 percent for 
his PTSD.

In October 1994, the veteran was admitted to VA inpatient 
treatment for alcohol dependence.  He was discharged the 
following month with diagnoses of alcohol dependence, PTSD 
related to Vietnam and cocaine dependence.  A Global 
Assessment of Functioning (GAF) score of 64 was assigned, 
which suggested that the veteran had some mild symptoms or 
some difficulty in social, occupational or school functioning 
but was generally functioning pretty well and had some 
meaningful personal relationships.

In February 1995, the veteran filed an application for TDIU 
based on the impact of his service-connected PTSD.  He 
reported that he had last worked in 1990 and that it was at 
that time that he became too disabled to work.

In June 1995, the veteran underwent a VA compensation and 
pension examination.  The examiner reported that the claims 
folder was not available.  The veteran reported that he had 
been hospitalized in March 1995 for depression, that he had 
been living alone for a year and he spent his time at home 
depressed.  He said he did not see any friends.  He said he 
had not worked since 1990 and that he had not looked for work 
because he could not cope with other people; he said he 
preferred to stay at home by himself.  He said that he drank 
on occasion and that he had last used cocaine four or five 
days previously.  Diagnostic testing revealed no organicity 
or psychosis.  The diagnoses given were PTSD, alcohol abuse 
and cocaine abuse.  The examiner noted that the veteran also 
appeared to have had a mild attention-deficit-hyperactivity 
disorder since childhood as well as mood swings that may have 
reflected a mild Bipolar disorder, type II.  He said that the 
veteran did not appear employable and that his psychiatric 
incapacity was mild to moderate.

In March 1996 the veteran was admitted to inpatient treatment 
at a VAMC in Brooklyn, New York.  The admission note reflects 
complaints of flashbacks and nightmares as well as "feeling 
stressed."  He had increased his drinking and his drug use.  
The final diagnoses on discharge were cocaine abuse, alcohol 
dependence, drug abuse and PTSD.  A final GAF score of 40 was 
assigned, suggesting that the veteran had some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.

In July 1996, the veteran was again hospitalized at the VAMC 
in Brooklyn.  He was admitted for treatment of mixed drug 
dependence and a mood disorder.  The admission note reflects 
that he wanted drug detoxification, and the initial 
impression was of depression and substance abuse.  He also 
related that he had started abusing drugs during the Vietnam 
War.  He was discharged with diagnoses of polysubstance 
dependence, PTSD and dependent personality disorder.  The 
final GAF score assigned was 40.

In December 1996, the Chief of the Health Information 
Management Section of the VAMC in Brooklyn wrote a letter to 
the RO in which he said that the veteran was then under 
psychiatric care and treatment for PTSD, major depression and 
substance abuse at the VAMC.  He said that the veteran was 
under care from 8 AM to 3:30 PM daily and that he was very 
cooperative with the treatment.  He reported that, 
nevertheless, the veteran still continued to have combat-
related nightmares, flashbacks, depression, insomnia and 
exaggerated startle response, although he had been drug and 
alcohol-free for three months. 

In January 1997, the veteran was again hospitalized at the 
VAMC in Brooklyn.  He was admitted complaining of periodic 
anxiety and depression as well as cocaine dependence.  He 
also noted that he had stopped his medications over the 
holidays and had become depressed, and that he had gotten 
into a confrontation with his daughter, which resulted in her 
slapping him.  The final diagnoses given were cocaine 
dependence, PTSD and dependent personality disorder.  The 
final GAF score given was 30, which suggested that the 
veteran's behavior was considerably influenced by delusions 
or hallucinations or the veteran was seriously impaired in 
communication or judgment or he was unable to function in 
almost all areas.

In August 1997 the veteran was hospitalized again at a VAMC.  
On this occasion, he claimed to have almost killed his 
brother and himself.  He was tearful and shaking.  A nurse's 
progress note noted slurred speech and a low tone of voice.  
The veteran was unable to express interest in any leisure 
activities.  The final diagnoses on discharge were adjustment 
disorder with depressed mood, PTSD, cocaine dependence and 
alcohol abuse.  A GAF score of 50 was assigned, suggesting 
that the veteran had serious symptoms or a serious impairment 
in social, occupational or school functioning.

From August 1997 to September 1997, the veteran was 
hospitalized at the VAMC in Montrose, New York, by reason of 
his long history of substance dependence.  It was noted that 
the veteran's life was out of control and that he needed a 
substance abuse residential rehabilitation and treatment 
program prior to a possible PTSD-related admission.  He was 
alert and aware as well as oriented to three spheres.  His 
mood was neutral and his affect was neutral.  His insight and 
judgment were fair.  His speech was clear and coherent.  His 
motor activity, sleep and appetite were within normal limits.  
There was no suicidal or homicidal ideation, no thought 
disorder, no delusions, no hallucinations, no paranoia and no 
gross depression.  The final diagnoses were cocaine 
dependence, PTSD, and the veteran was positive for a purified 
protein-derivative of tuberculin (PPD).  A GAF score of 50 
was assigned for current functioning and a GAF score of 50 
was assigned to represent the veteran's functioning within 
the past year.  The veteran was found to be employable.

From September to October 1997 the veteran was admitted to 
the PTSD program in the VAMC.  He was admitted complaining of 
long-standing nightmares, intrusive thoughts, guilt and 
depression secondary to his experiences in Vietnam.  The 
examiner also noted that the veteran had a long history of 
polysubstance dependence.  On mental status examination he 
had no thought disorder, suicidal or homicidal ideation or 
hallucinations.  He tended to talk rapidly and extensively to 
cover his anxiety.  He was highly anxious and talkative.  The 
final diagnoses given were PTSD, polysubstance abuse and 
dysthymia.  He was both homeless and unemployed, although he 
was found to be employable with further treatment.

A hospital summary from the VAMC in Montrose reflecting the 
time between October 1997 and January 1998 shows that on 
admission the veteran was found to be alert, coherent and 
relevant.  There was no evidence of psychosis or thought 
disorder, and the veteran was not considered to be a safety 
risk, either to himself or to others.  It was noted that he 
had been admitted to the substance abuse program in August 
1997 and then transferred to the stress program in September 
1997.  The final diagnoses were PTSD, alcohol dependence, 
cocaine dependence and PPD.  His stressors were severe and 
included combat-related symptoms, homelessness and 
unemployment.  A GAF score of 55 was assigned to reflect 
current functioning, suggesting that the veteran had moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  Also, a GAF score of 50 was assigned to 
reflect the veteran's functioning within the past year.

In April 1998, the veteran filed his substantive appeal and 
asserted therein that he still had nightmares for which he 
took medication and that he was then on Social Security 
disability for PTSD.

In April 1998, the veteran also underwent another VA 
compensation and pension examination.  He described a long 
history of inpatient and outpatient treatment for PTSD as 
well as for alcohol and drug abuse.  He said that he had been 
unable to work since 1990 due to a general exacerbation of 
his symptoms.  He also said that he had lived in a shelter 
from 1990 to 1993, and that he had lived with a sister from 
1993 until 1995 when he had to rent his own room because his 
nightmares and odd behavior had frightened her.  He reported 
increasing depression, increasing alcohol and drug abuse and 
a preoccupation with traumatic events that had transpired 
during the Vietnam War.  These included an incident in which 
he accidentally killed two U.S. soldiers.  He said this led 
to increased guilt and almost total social isolation.

The veteran also said that he had been admitted to the VAMC 
in Brooklyn in August 1997 but that he was then transferred 
to another VA facility in Montrose until January 1998.  He 
said that he was active in Vietnam support groups, Narcotics 
Anonymous and Alcoholics Anonymous meetings and in continued 
outpatient treatment at the Montrose facility.  He said that 
he was involved in incentive therapy at the Montrose 
facility, however there were times when he felt so 
"hassled" by people that he had to leave or he would become 
preoccupied with what he had accidentally done in service and 
he would feel so bad that he would be unable to continue 
working.

The examiner described the veteran's ongoing difficulty with 
a depressed affect, lowered self-esteem, guilt and inability 
to deal with his memories of his accidental killing of the 
U.S. soldiers.  The veteran noted that he had low frustration 
tolerance and could appear angry when in fact he felt 
anxious.  The veteran also said that he continued to feel 
discomfort in social situations and that he preferred 
isolation to interpersonal contact.  The veteran reported 
that aside from his involvement in various treatment programs 
and support groups, he had no social relationships.  He also 
reported extreme discomfort in work situations, and he 
reported that he had been drug and alcohol free since August 
1997.  The examiner found that the veteran's thinking was 
clear, that he had no hallucinations or delusions nor did he 
have suicidal or homicidal ideation.  He was oriented to all 
spheres.  The examiner diagnosed chronic PTSD and alcohol 
dependence in early full remission.  He also assigned a GAF 
score of 54.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule), 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Assigning a rating involves an analysis of the extent to 
which a service-connected disability adversely affects the 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more clearly approximates 
the criteria for that rating.  Otherwise, a lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The history of a 
disability should be considered; however, where entitlement 
to compensation has already been established and an increase 
in a disability rating is at issue, as in the present case, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By regulatory amendment, effective from November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, previously as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996) (now codified at 38 C.F.R. §§ 4.125-4.130 (1998)).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant will apply, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Since the RO has analyzed the veteran's claim under 
both sets of criteria, there is no due process bar to the 
Board considering the claim under both the former and revised 
criteria, and applying the more favorable result.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 70 percent evaluation was assigned for severe 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and severe industrial 
impairment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected so as to result in virtual isolation in the 
community; or there must have been totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or, as a result of the 
psychiatric disability, the individual must have been unable 
to obtain or retain employment.  Further, each of these three 
grounds is a separate and independent ground for awarding a 
100 percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Under the revised criteria, a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation or own name.  Id.

The Board has carefully considered the evidence of record and 
based on its review of the evidence in its entirety, 
particularly the objective medical evidence, the Board 
concludes that the record raises reasonable doubt concerning 
whether the veteran's symptomatology results in an inability 
to obtain or retain employment and that therefore the benefit 
of any such doubt must be afforded to the veteran.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

The record shows that the veteran has not been employed since 
December 1990.  It further shows that at least as of 1993, 
the SSA had found the veteran totally disabled and incapable 
of employment due to his "severe mental impairments," which 
included his PTSD.  While the Board does not have any updated 
information from the SSA, the veteran claims that he 
continues to collect SSA disability benefits as the result of 
his PTSD and the Board has no reason to doubt him on this 
point - especially as the record is replete with records of 
hospitalization extending from October 1994 to January 1998.  
While it is true that the August 1997 hospitalization at the 
Montrose facility, and the July 1996 hospitalization at the 
Brooklyn VA facility could more aptly be seen as relating to 
his longstanding history of polysubstance abuse, in each case 
a psychiatric disorder also is presented as a reason for 
hospitalization.  In each of the hospitalizations the veteran 
presents with some indicia of a mood disorder or a 
psychiatric disorder and in the September 1997 admission to 
the Montrose facility, the veteran presented with 
characteristic symptoms of PTSD.  In all of the cases, while 
other psychiatric disorders such as depression or dependent 
personality disorder were diagnosed, PTSD was diagnosed on 
discharge and was recognized as part of the veteran's 
psychological profile.  

The Board cannot easily separate the impact of the veteran's 
service-connected PTSD from the impact of either nonservice-
connected psychiatric disorders or from the impact of 
longstanding drug and alcohol abuse.  Indeed, the veteran 
said as part of his history in the April 1998 VA examination 
that his drug and alcohol habits began in the service and 
there is nothing to contradict this history.  This is not to 
say that his drug and alcohol abuse are service connectable 
but rather to say that there is nothing to suggest that the 
impact of the service-connected psychiatric disorder on his 
industrial adaptability is easily separable from the impact 
of his drug and alcohol abuse.  Consequently, the Board 
regards the evidence of symptoms and their effects on the 
veteran's employability as attributable to his service-
connected psychiatric disability by way of granting the 
veteran the benefit of the reasonable doubt on this point.  
See 38 U.S.C.A. § 5107(b); Mittleider v. West, 11 Vet. 
App. 181 (1998).

In addition to the fact of frequent hospitalization, there is 
also the December 1996 letter from the VAMC in Brooklyn to 
consider.  This shows that at the time the veteran was in 
treatment for PTSD, major depression and substance abuse from 
8 AM to 3 PM each day.  In the April 1998 VA examination 
report, the veteran indicated that he was heavily involved in 
Vietnam support groups, substance abuse meetings and ongoing 
therapy.  This suggests a heavy investment in the reparation 
of his condition, and, while certainly not dispositive of the 
question at issue in this case, creates additional reasonable 
doubt on the question.  Finally, there is the June 1995 VA 
examination report, in which the examiner noted that the 
veteran appeared unemployable.

The Board acknowledges that the June 1995 examiner did not 
have access to the veteran's claims file, and that in a 
relatively short space of time the hospitalization records 
reflect what appears to be a dramatic improvement in the 
veteran's overall functioning.  For example, whereas in 
January 1997 the veteran's GAF score at discharge was 30, in 
August 1997, and thereafter it was either 50 or more.  Too, 
there are two opinions apparently given at the time of 
discharge from hospitalizations at the Montrose facility, one 
in the August 1997 to September 1997 summary and the other in 
the September 1997 to October 1997 summary, which suggest 
either that the veteran was employable with further 
treatment, or that he simply was employable.  However, there 
are no indications that the hospital staff at the Montrose 
facility had access to the veteran's complete medical history 
either.

The Board finds that the totality of the evidence, and not 
merely the most recent evidence, places the case in relative 
equipoise concerning the question of whether the veteran is, 
in fact, unemployable due as a result of impairment 
attributable to his service-connected PTSD.  Under such 
circumstances, and with resolution of all reasonable doubt in 
the veteran's favor, the Board concludes that a 100 percent 
schedular rating under the former criteria, is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (1998).

In reaching this conclusion the Board notes that since the 
veteran has been awarded a 100 percent schedular rating, the 
Board need not consider the veteran's other claim, namely, 
whether or not the veteran would be entitled to a TDIU by 
reason of the severity of his PTSD.  See 38 C.F.R. § 4.16(a) 
(1998).  That claim is now moot.

Also, since the veteran meets the criteria for a 100 percent 
rating on a schedular basis, there is no need to consider 
remanding this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.

Finally, the Board acknowledges that the veteran alluded to 
the existence of ongoing VA treatment records at the VAMC in 
Montrose, New York, during his April 1998 VA examination.  
Records generated by agents of VA are deemed to 
"constructively of record" in the adjudication of claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, 
here a remand would is unnecessary because the Board has 
granted the veteran the maximum benefit that he sought in the 
claim.  Hence, there can be no prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

 
ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent schedular rating for 
service-connected PTSD is granted.

The veteran's claim of entitlement to a TDIU on account of 
service-connected PTSD is dismissed as moot.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 13 -





